Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-9 and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 both underlines and crosses out “maximum”. This not a proper method of amending a claim.
Grammatically, claim 1’s second reference to “do not melt” must be considered to refer to the particle. However, this limitation essentially is already present.
Claim 1’s “do not melt under processing conditions at which the one or more polycarbonates are molded” and “do not melt at the processing temperature of the one or more polycarbonates” are indefinite. Firstly, the processing temperature of polycarbonate is a range of temperatures. Must the melting point of the coating be higher than the maximum processing temperature possible for polycarbonate? Merely above the minimum processing temperature? Secondly, there is no precise agreement on what the processing temperature range is for polycarbonates. See the Yeh article’s 260-3400C and the Makrolon brochure’s 280-3200C (page 7). The molding technique may also play a role in the processing temperature.
Reference to an object (or in this case a temperature) that is variable has been held to be indefinite (MPEP 2173.05(b) II.).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009120637.
	The reference exemplifies (paragraph 30) blending polycarbonate (ie applicant’s “a”), 0.5% synthetic mica powder and 22% filler. The synthetic mica powder is surface coated with resin containing coloring agent (abstract). This resin is acrylic, epoxy or urethane (claim 2 of reference).  These are applicant’s preferred “coating polymers” (see applicant’s claim 8) and therefore the reference’s surface coated mica qualifies as applicant’s “d”.
	This example lacks flame retardants and possibly first colorant. 
	However, the reference (paragraph 25) suggests flame retardants and colorants may be added and would have been obvious additions. The coloring agent in the coating of the mica could also be considered applicant’s first colorant “b”.
	The surface coated mica would provide a flecked appearance to the polycarbonate in the same manner surface coated mica does for applicant.

In regards to applicant’s dependent claims:
The coated mica (paragraph 6) can have a size as small as 0.1mm (ie 100µ). 
The amount of coated mica can be 0.01-20wt% (paragraph 6).
Sufficient flame retardant would be expected to provide a VO or V1 rating.
An impact modifier may be included (paragraph 25).


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over JP2009120637 in view of Nakagawa 2007/0257401.
JP2009120637 applies as explained above. Recycled polycarbonate is not suggested.
Polycarbonate is well known to be recyclable. Nakagawa (paragraph 109) suggests not only virgin polycarbonate but also reclaimed polycarbonate can be used to make flame retarded mica filled polycarbonate compositions (table 1).
It would have been obvious to use reclaimed polycarbonate as the source of JP2009120637’s polycarbonate as a cost savings measure.


Claims 1,4-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP09136990.
	The reference exemplifies (#1) blending 29.95 parts polycarbonate (ie applicant’s “a”), 29.95 parts polyester, 0.1 parts acrylic + carbon black coated mica powder (paragraph 17) and 40 parts BaSO4. The acrylic coating corresponds to applicant’s polyacrylate of claim 8 and therefore the reference’s surface coated mica qualifies as applicant’s “d”.
	This example lacks flame retardants and possibly first colorant. 
	However, the reference (paragraph 14) suggests flame retardants and colorants may be added and would have been obvious additions. The carbon black in the coating of the mica could also be considered applicant’s first colorant “b”.
The surface coated mica would provide a flecked appearance to the polycarbonate in the same manner surface coated mica does for applicant.

In regards to applicant’s dependent claims:
The coated mica (abstract) can have a size as small as 0.1mm (ie 100µ). 
The mica’s coating may also be epoxy or urethane (claim 2 of reference).
The amount of coated mica can be 0.01-20wt% (paragraph 10).
Sufficient flame retardant would be expected to provide a VO or V1 rating.
An impact modifier may be included (paragraph 14).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over JP2009120637 or JP09136990 in view of Volkers 2008/0004373.
JP2009120637 or JP09136990 apply as explained above. Both suggest the inclusion of impact modifiers, but do not provide amounts thereof.
Volkers (abstract) teaches 0.5-20% impact modifier for filled polycarbonate compositions.
It would have been obvious to utilize conventional amount of impact modifier in either primary reference.


Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over JP2009120637 or JP09136990 in view of the Brightly blog.
JP2009120637 or JP09136990 apply as explained above. Both suggest injection molding, but not pelletizing their compositions.
 Pelletizing, injecting, cooling and ejecting are the standard procedure for injection molding. See the Brightly blog.
It would have been obvious to go through these conventional steps in order to injection mold the primary reference’s compositions.


Claims 1,4,6,8,12,15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan 2020/0369875.
Shan exemplifies (#6,7) blends of 75.3% polycarbonates (ie applicant’s “a”), 10% brominated polycarbonate (ie applicant’s flame retardant “c”), 5% impact modifier, 0.3% TSAN, 0.1% AO, 0.3% PETS, ~0.023% colorants (ie applicant’s “b”) and 1.811% TiO2. The TiO2 is KRONOS2233 (table 1).
Inherently, KRONOS2233 is polysiloxane coated TiO2 (see table 1 of Volkers 2008/0004373). Polysiloxane (claim 8) is one of applicant’s preferred coatings. Therefore, KRONOS2233 qualifies as applicant’s “d”.
The surface coated TiO2 would provide a flecked appearance to the polycarbonate in the same manner surface coated particles do for applicant.

In regards to applicant’s dependent claims:
The blend has a VO rating (table 4).
The composition can be formed into pellets for subsequent molding (paragraph 71).


Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shan 2020/0369875.
Shan applies as explained above. 
Shan (paragraph 71,72) teaches forming pellets and subsequent molding such as injection molding. Shan does not literally state melting the pellets, injecting into the mold, cooling and ejecting from mold. However this is the standard procedure for injection molding thermoplastics and would have been obvious to anyone of ordinary skill.


Claims 1,4-6,8,11,12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto 2001/0012865.
Matsumoto exemplifies (#12) a blend of 80 parts polycarbonate (ie applicant’s “a”), 20 parts polyester, 2 parts stabilized red phosphorous C1, 1 parts silicone E2, 0.5 parts MBS (ie applicant’s impact modifier), 5 parts glass fiber and 0.3 parts stabilizer. Silicone E1 (paragraph 61) enhances flame resistance and therefore can be considered applicant’s “c”. Red phosphorous C1 (paragraph 125) is phenol resin coated red phosphorous which qualifies as applicant’s “d” as phenolic resins are one applicant’s preferred coatings (applicant’s claim 8).
The cited example lacks colorant “b”. However, Matsumoto (paragraph 99) suggests such pigments/dyes and would have been an obvious inclusion for their expected benefit.
The surface coated red phosphorous would provide a flecked appearance to the polycarbonate in the same manner surface coated particles do for applicant.

In regards to applicant’s dependent claims:
The coated red phosphorous (paragraph 125) is Nova Excel140 which inherently has a diameter of 30µ (see table 4 of Imada 2014/0288210).
The composition has a VO rating (table 1).
Pellets can be made of the composition for injection molding (paragraph 106).
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.


Claims 1,4-6,8,9,11,12,15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto 2001/0012865.
Matsumoto exemplifies (#15) a blend of 80 parts polycarbonate (ie applicant’s “a”), 20 parts polyester, 0.2 parts stabilized red phosphorous C1, 15 parts mica, 0.5 parts PTFE and 0.3 parts stabilizer. PTFE (paragraph 61) enhances flame resistance and therefore can be considered applicant’s “c”. Red phosphorous C1 (paragraph 125) is phenol resin coated red phosphorous which qualifies as applicant’s “d” as phenolic resins are one applicant’s preferred coatings (applicant’s claim 8).
The cited example lacks colorant “b”. However, Matsumoto (paragraph 99) suggests piments/dyes and would have been an obvious inclusion for their expected benefit.
The surface coated red phosphorous would provide a flecked appearance to the polycarbonate in the same manner surface coated particles do for applicant.

In regards to applicant’s dependent claims:
The coated red phosphorous (paragraph 125) is Nova Excel140 which inherently has a diameter of 30µ (see table 4 of Imada 2014/0288210).
The composition has a V1 rating (table 1).
Pellets can be made of the composition for injection molding (paragraph 106).
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.


Claims 1,4-6,8,11,12,15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto 2001/0012865.
Matsumoto exemplifies (#24) a blend of 90 parts polycarbonate (ie applicant’s “a”), 10 parts polyester, 0.6 parts stabilized red phosphorous C1, 15 parts mica, 0.5 parts PTFE, 5 parts phosphate (ie applicant’s flame retardant “c”) and 0.3 parts stabilizer. Red phosphorous C1 (paragraph 125) is phenol resin coated red phosphorous which qualifies as applicant’s “d” as phenolic resins are one applicant’s preferred coatings (applicant’s claim 8).
The cited example lacks colorant “b”. However, Matsumoto (paragraph 99) suggests such additives and would have been an obvious inclusion for their expected benefit.
The surface coated red phosphorous would provide a flecked appearance to the polycarbonate in the same manner surface coated particles do for applicant.


In regards to applicant’s dependent claims:
The coated red phosphorous (paragraph 125) is Nova Excel140 which inherently has a diameter of 30µ (see table 4 of Imada 2014/0288210).
The composition has a V0 rating (table 1).
Pellets can be made of the composition for injection molding (paragraph 106).
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.

Claims 1,4,8,12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto 2017/0037244.
Nakamoto exemplifies (#11) a blend of 95 parts polycarbonate (ie applicant’s “a”), 5 parts grafted rubber (ie applicant’s impact modifier) 111.9 parts D-4 glass fibers, 8 parts epoxy resin, 5 parts polyamide, 23 parts phosphate (ie applicant’s flame retardant “c”) and 0.8 parts PTFE. Glass fibers D-4 are coated with thermosetting epoxy (paragraph 103,294) which qualifies as applicant’s coated particles “d”.
The cited example lacks colorant “b”. However, Nakamoto (paragraph 172) suggests such additives and would have been an obvious inclusion for their expected benefit.
The surface coated glass would provide a flecked appearance to the polycarbonate in the same manner surface coated glass does for applicant.


In regards to applicant’s dependent claims:
Pellets can be made of the composition for injection molding (paragraph 318).
The flame retardance rating is not reported, but typically successful flame retardance for polycarbonate compositions are VO or at least V2. Presumably, the cited composition meets conventional flame retardance standards.
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.


Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Applicant did not answer any of the questions regarding “melting”. Because the molding temperature of polycarbonate is a range, the melting characteristic requirement for the particle and its coating are indefinite. Because claim 1 is a composition claim (not a molded article claim), the claim cannot be construed as requiring the particle and its coating to not have melted during molding as molding has not taken place.
Applicant argues Shan does not designate his composition as exhibiting a flecked appearance.
This is not convincing. Shan’s example has each material element required by applicant. Simply because Shan does not report on the appearance of his composition is no reason to believe his composition is not “flecked”. Shan’s cited example has a polycarbonate matrix, colorants SR52 and PY53, brominated PC flame retardant, impact modifier and polysiloxane coated TiO2. Applicant’s specification/claims indicate virtually any inorganic particle coated with polysiloxane will provide the “flecked” effect. How is it possible that applicant’s use of polysiloxane coated inorganic particles result in a “flecked” appearance, yet Shan does not? Either Shan inherently has the “flecked” appearance or applicant’s claims/specification are fatally defective.
Applicant argues JP2009120637 has a stone-grained appearance instead of a flecked appearance.
This is not convincing. “Stone-grained” and “flecked” are not recognized as mutually exclusive terms. Why can’t a “stone-grained” substrate have “flecks”? The reference’s cited example utilizes 0.5% mica that has been surface coated with the same resins applicant prefers. How is it possible these particles don’t provide “flecks”? Furthermore, the figure applicant refers to shows bits of surface coated mica in the matrix. Why isn’t this considered “flecked”?
Applicant argues that it could not have been obvious to remove the additional filler from JP2009120637. However, the rejection isn’t premised on removal of the filler. Applicant’s claims are “comprising” claims. Note that applicant (paragraph 40 of spec) too permits the presence of additional filler. 
Applicant submits much the same arguments against JP09136990 and are unconvincing for the same reasons.
Applicant also argues that JP09136990 teaches against using particles of 10-700µ.
This argument completely misrepresents the reference. The reference (in comparison #2) teaches against using a particle of 0.05mm (ie 50µ). The reference also teaches a particle of 1mm (ie 1000µ) is satisfactory. Other than the general teaching of 0.1mm to 15mm (ie 100µ to 15,000µ) the reference teaches nothing (pro or con) about particles of 100-700µ.
Applicant argues the secondary references (Volkers and Brightly) are not anticipatory. However, these references were applied merely to show typical amounts of impact modifier and molding steps for polycarbonate compositions.
Applicant argues that it could not have been obvious to remove the additional polyester from Matsumoto’s cited example. However, the rejection isn’t premised on removal of the polyester. Applicant’s claims are “comprising” claims. Note that applicant (paragraph 25 of spec) explicitly permits the presence of additional polyester. In fact the particle itself may be polyethylene terephthalate (paragraph 32 of spec). Applicant’s position that the additional polyester somehow prevents a “flecked” appearance is unsupported.
Applicant argues that it could not have been obvious to remove the additional glycidyl functional polymer and polyamide from Nakamoto’s cited example. However, the rejection isn’t premised on removal of the glycidyl functional polymer and polyamide. Applicant’s claims are “comprising” claims. Furthermore, applicant argues that the glycidyl functional polymer improves impact strength and therefore is specifically permitted as an “impact modifier” (applicant’s claim 17).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	9/22/22